Title: To Thomas Jefferson from James Wilkinson, 23 January 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            New Orleans, January 23, 1807.
                        
                        “A moment of awful suspense has arrived. Mr. Burr’s letter to Mr. Mead, of the 12th instant, transmitted to
                            the secretary of war, is not indicative of doubts, fears or despondence; and if he is able to put off Mr. Mead for four or
                            five days from the present, we may expect unpleasant scenes to ensue.
                        The friends of Mr. Burr and my enemies, labour at this moment to stamp on the public mind that Burr
                            surrendered to Mr. Mead on the 16th instant: they infer that he will be able to baffle inquiry as he did in Kentucky, and
                            that on his innocence will be established my turpitude. I doubt the truth of the report, but pray heaven it may be
                            correct, regardless of consequences to my person or interests. The point of fame cannot be rendered equivocal. If Mr. Burr
                            has surrendered himself, it must have been compelled by the desertion of his adherents, or by way of stratagem, to gain
                            time for the assembly of his followers, and to impose on the ignorant and the credulous, and to make proselytes. In this
                            case, should he be admitted to bail, I fear the worst that can come.
                        The — noted on a former occasion, is said to reside in New Jersey, and is reported to be a man of character, a
                            French emigrant. I understand he abandoned Burr in Kentucky, and has returned, execrating the frauds and deceits which he
                            had been obliged to witness, in order to impose on the people, and the system of brigandage to which Burr’s views directly
                            tended. I hear Blennerhasset, near Marietta, is with Burr, and this is the only character I have been able to ascertain of
                            the party which descended with him. Perhaps the inclement spell of weather we have at this moment, may lock up the Ohio,
                            and cut off Mr. Burr’s reinforcement. I propose to ascend the river with all the force I can raise, and if he has not
                            surrendered, will seek him as far as our comparative force may, with common discretion, warrant. At all events I shall
                            watch his motions, and embarrass all his movements. Excuse this scrawl.”
                        True extract, 
                        
                            N. Pinkney, Captain.
                        
                    